Citation Nr: 0303161	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 





INTRODUCTION

The appellant had active service from March 1971 to December 
1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective from September 1999.  

By rating decision dated in March 2002, the RO increased the 
evaluation for PTSD to 50 percent, effective from September 
1999.  Since the increase to 50 percent did not constitute a 
full grant of the benefit sought, the claim for a higher 
rating remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  


FINDING OF FACT

The appellant's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
depressed mood, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran claimed entitlement to service connection for 
PTSD in February 1999.  In conjunction with his claim, the RO 
obtained his VA treatment records and his records from the 
Portland Vet Center.

Treatment records dated from October 1998 to January 1999 
reveal that the veteran was self employed as an attorney.  
His appearance was neat, his manner was friendly and 
cooperative, his intelligence was average, his speech was 
appropriate, his memory function was normal, his affect was 
appropriate, and his judgment was good.  He was oriented to 
time, place, and person.  The veteran denied any delusions, 
disorganized thinking, or hallucinations.  Motor activity was 
agitated and restless.  Suicidal and homicidal risk was 
described as low.  His Global Assessment of Functioning (GAF) 
scale score was 45.  In January 1999, the veteran complained 
of isolation and alienation.  He reported ongoing anger and 
increased problems with depression and sleep in June and July 
1999.  

Treatment records dated in August 1999 reflect that the 
veteran reported having a couple of friends and family in the 
area, although they were not close.  He complained of poor 
sleep, depressed mood, isolation behavior, anhedonia, and 
decreased appetite.  On a scale of 1-10, with 1 equaling the 
most depressed, he rated his mood as 3-4 on one occasion, and 
5-6 on another.  On examination he was well groomed and 
dressed causally in clean clothing.  His affect was 
congruent, restricted.  He appeared tired.  Some psychomotor 
retardation and moderate latencies in speech were noted.  He 
denied suicidal and homicidal ideation.  There was no 
evidence of attention to internal stimuli or of delusional 
thinking.  He complained of a decrease in short-term memory.  
The report of examination notes that such did not show up on 
cursory cognitive examination.  He was able to do serial 7s 
with fair speed and no errors.  He could recall past 
presidents back to 1900.  The examiner noted that he was a 
history major as an undergraduate.  He had excellent 
abstraction.  Judgment and impulse control were grossly 
intact.  A GAF score of 65 was assigned.  

A September 1999 record notes that the appellant began taking 
medication and was able to sleep eight to ten hours each 
night.  Less alcohol use was noted.  The assessment was that 
he appeared more relaxed and positive.  An October 1999, 
record of treatment notes that he appeared anxious and upset.  
The record notes that after talking with the examiner, his 
anxiety was reduced.  Later that month, he indicated that he 
was feeling better and sleeping more.  The assessment was 
that he was starting to open up.  

In January 2000, the veteran rated his mood as a 6-7.  When 
asked to consider 10 as a steady state of good optimism and 
positive mood, he increased his current average mood to about 
an 8.  He stated that his sleep was a good solid six to eight 
hours nightly.  His affect was more open, less guarded, and 
closer to full range.  The record notes that he displayed 
some humor and chuckled once or twice.  The assessment was 
that he was stable on current medications, but might benefit 
from a change in medication.  The report notes that he seemed 
to have topped out on the improvement he was getting from the 
current medication.  

Another January 2000 treatment record noted that the veteran 
had completed 23 individual sessions.  His opening GAF was 50 
and his closing GAF was 55.  The assessment was that he 
appeared to benefit from treatment.  The examiner reported 
that he was able to gain a better perspective about work and 
appeared to be more hopeful about life.  

In April 2000, the veteran reported some increase in 
depression and anxiety since switching medications.  He 
presented as alert, oriented, and very focused in his thought 
process and thought content.  There were no signs of 
psychotic features in his presentation.  He continued to 
report anger, resentment, anxiety, and nervousness as his 
most problematic symptoms.  He rated his mood as a 5-7.  He 
reported that he continued to have psychological symptoms in 
response to specific stimuli, such as the smell of diesel.  
The assessment was some increase in symptoms since the switch 
in medication. The record notes that he would be switched 
back to the previous medication.  The examiner expressed 
dissatisfaction with the degree of relief of depression and 
recommended additional medications.  

On examination in May 2000, the veteran was neatly dressed 
and well groomed.  He stated that his mood and concentration 
had improved with the new medication.  He reported that he 
was more hypervigilant than he had been in the past.  The 
assessment was that in terms of depressive symptoms, the 
veteran had significantly improved since his last visit.  The 
examiner expressed concern regarding the increase in 
hypervigilance.  

A June 2000 record of treatment notes that the appellant was 
single, had never been married, and worked as an attorney in 
a general practice.  On examination his affect was flat.  
Otherwise, he was in no acute distress.  The assessment was 
depression.  Later in June 2000 the veteran was described as 
neatly dressed and appropriate.  His speech pattern was 
somewhat disorganized but he was able to get to the point of 
his conversation in time.  

In July 2000, the appellant stated that he was doing well.  
He related that he had had a rough time during a recent trip 
because he forgot to take his medication with him.  He stated 
as a result, he got very little sleep.  He reported that he 
had had fairly steady arguments with his girlfriend during 
the trip.  On examination, he described his mood as upbeat 
and cautious.  The report notes that he continued to 
participate in PTSD group therapy.  He expressed concern 
about some increasing difficulty with concentration and 
short-term memory.  The record notes that such did not show 
up as issues on a mini-mental status examination.  The 
assessment was that his mood was actually better than had 
been observed at any of the examiner's encounters with the 
appellant.  The examiner noted that she had made a link 
between his alcohol use and depression.  

In January 2001, the appellant reported that he had reduced 
the dose of his medication and felt better.  He rated his 
mood as 6-7 most of the time, and occasionally higher.  He 
reported that he still took medication for sleep, and that he 
slept well.  On examination, he was neatly groomed in clean, 
casual clothing.  The record of treatment notes that he 
related to the examiner in a somewhat hesitant manner, but 
essentially in a friendly fashion.  His mood was noted to be 
"pretty good."  His affect was congruent.  Thought process 
and content were linear, organized, and goal directed.  
Speech was noted to have occasional hesitations and an odd 
rhythm.  Volume was moderate.  The assessments were major 
depressive disorder in remission and PTSD, stable.  

On VA examination in June 2001, the examiner stated that he 
had reviewed the claims file.  The report of examination 
notes that the appellant lived alone and had worked as a 
self-employed attorney, 20-30 hours per week, since 1982.  He 
complained of thoughts of Vietnam, ranging from daily to 
weekly.  He also complained of having a sleep disturbance as 
a result of nightmares, chronic symptoms of depression, to 
include feelings of low self-esteem, episodic problems with 
low energy, low motivation, and having intrusive, distressing 
recollections.  He reported having, anger control 
difficulties, such as yelling at people at least once a week.  
He stated that he yelled at his girlfriend, co-workers, and 
clients.  He related that he avoided activities that reminded 
him of Vietnam, avoided discussing Vietnam combat experience, 
and avoided crowds as much as possible.   He stated that he 
had lost interest in previously pleasurable activities such 
as athletics, reading, and music.  He complained of having 
significant occupational problems over the years, to include 
being unable to successfully network with other attorneys to 
get a sufficient number of client referrals.  He gave a long 
history of anger problems in relation to clerks and clients, 
and discomfort with dealing with authority figures, such as 
judges.  He stated that he had never married because he had 
difficulty getting close to others and had few friends 
because of his lack of interest in becoming close to others.  
He reported that to keep busy, he played computer games.  He 
kept his blinds shut in his home and frequently looked out to 
check the perimeter.  He admitted to having difficulties with 
an exaggerated startle response and a numbness of general 
responsiveness toward others.  

On examination, the veteran appeared cooperative, casually 
dressed, and adequately groomed.  He was oriented to person, 
place, time, and purpose.  He displayed below average eye 
contact.  His speech was slow and halting and he had 
significant difficulty answering the questions.  The examiner 
noted that he took an unusually long time to answer 
questions.  The veteran denied having a history of problems 
with suicidal or psychotic ideation.  He admitted to 
suffering from a recent history of homicidal ideation.  There 
was no evidence of a significant cognitive impairment.  He 
complained of suffering from chronically anxious and 
dysphoric mood, and displayed a flat affect.  The diagnosis 
was chronic, moderate PTSD, with secondary symptoms of 
depression.  A GAF score of 51-55 was assigned.  The examiner 
said that the veteran suffered from at least moderate social, 
industrial, and emotional impairment as a result of PTSD.


II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified by means of the discussions in September 
2001 rating decision and March 2002 statement of the case 
(SOC) of the rating criteria pertaining to PTSD.  He has been 
informed, therefore, of what the medical evidence needs to 
show in order for a higher rating to be granted.  VA also 
informed the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf by means of March 2002 SOC.  
Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim, 
and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
treatment records from the Portland VA Medical Center (VAMC) 
and the Portland Vet Center.  All medical records referenced 
by the veteran pertaining to treatment for PTSD have been 
obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has afforded the veteran a VA 
examination in June 2001, obtaining the medical opinions 
necessary to decide his claim.  Accordingly, the requirements 
of the VCAA have been met by the RO to the extent possible. 


B.  Higher rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.   A 50 
percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

After reviewing the totality of the evidence, the Board finds 
that an evaluation in excess of 50 percent is not warranted 
for the appellant's PTSD.  Although the veteran has some 
problems with anger control, he has exhibited no suicidal 
ideation and he has consistently been described as neatly 
groomed and dressed.  He has also been consistently described 
as oriented to person, place, and time.  While he does suffer 
from depression, this was noted to be in remission in January 
2001; thus, it does not rise to a level of near continuous.  
The veteran's speech has been described as slow, halting, and 
somewhat disorganized, but never as illogical, obscure, or 
irrelevant.  More importantly, with regard to his employment, 
the veteran has been gainfully employed as an attorney since 
1982.  While he has some social impairment, he does not have 
an inability to establish and maintain effective 
relationships.  He does maintain a relationship with a 
girlfriend and has some friends.

There is some evidence of symptoms impaired impulse control 
and depression, but the evidence regarding the frequency and 
severity of these symptoms does not show that they are so 
severe as to warrant a 70 percent rating.  Many more of the 
veteran's symptoms described fit the criteria for the 50 
percent rating, i.e., difficulty, as opposed to an inability, 
in establishing relationships.  The appellant frequently 
described his mood as "pretty good," has a girlfriend, and 
has been employed as an attorney for more than 20 years.  The 
evidence does not show that the he has such symptoms as 
obsessional rituals, which interfere with routine activities.

In reaching this decision, the Board has considered the GAF 
score of 45 assigned in 1999.  See Quick Reference to the 
Diagnostic Criteria from DSM IV 47-48 (American Psychiatric 
Association 1994); see also Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  
However, the findings in these records, including depression 
and thinking do not support a conclusion that the appellant 
had symptoms as required for a 70 percent rating under 
Diagnostic Code 9411.  Furthermore, the Board points out that 
the appellant was given a GAF score of 65 in August 1999, 
suggesting only mild symptoms.  Id.  On VA examination in 
June 2001, a GAF score of 51-55 was assigned, suggesting 
moderate symptoms.  Id.  Accordingly, the preponderance of 
the evidence is against a finding that a rating in excess of 
50 percent at any time during the appeal period is warranted.  
In summary, the evidence shows that the appellant has, at 
most, occupational and social impairment with reduced 
reliability and productivity. 

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence failed to show 
that PTSD caused marked interference with his employment, or 
that such have in the past or now require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  While the appellant has asserted that 
PTSD has impeded his ability to establish a successful law 
practice, it has not been shown that PTSD results in marked 
interference with employment.  In sum, there is no competent 
opinion of record to the effect that the appellant's service-
connected PTSD has resulted in marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  We are left with the conclusion 
that the appellant remains employed and has not required any 
periods of hospitalizations.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.  



		
	P. M. DILORENZO
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

